Citation Nr: 0639429	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  02-20 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to VA compensation benefits under 38 U.S.C.A. 
§ 1151 for Raynaud's disease with amputation of the right 
middle finger.  


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969, including service in the Republic of Vietnam 
during the Vietnam era.

This case originally came before the Board of Veterans' 
Appeals (Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Nashville, Tennessee, 
regional office (RO).  

This matter was previously before the Board in February 2004 
and March 2005.  On those occasions, remands were ordered to 
accomplish additional development.  Additionally, in March 
2005 the Board denied a claim of entitlement to service 
connection for athlete's foot and determined that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for dermatitis.  As such, 
the only issue remaining for appellate consideration is that 
listed on the title page of this decision.  


FINDING OF FACT

The preponderance of the evidence does not support a finding 
that the veteran's Raynaud's disease with amputation of the 
right middle finger was caused by, or was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault as a result of VA 
hospital treatment or the result of an event not reasonably 
foreseeable.


CONCLUSION OF LAW

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for Raynaud's disease with amputation 
of the right middle finger is not warranted.  38 U.S.C.A. § 
1151 (West 2006); 38 C.F.R. § 3.358 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, a February 2004 letter properly provided 
notice of the veteran's claim and met all four elements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter 
provided the veteran with an update on the status of his 
claim, and specifically notified him that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  Additionally, the veteran was asked to 
submit any evidence in his possession pertaining to his 
claim.  

The above communication did not apprise the veteran as to the 
laws pertaining to disability evaluations or effective dates.  
However, this is found to be harmless error, as such 
information was provided in a subsequent October 2006 letter 
and in a June 2006 supplemental statement of the case.  In 
any event, because the instant decision denies the veteran's 
claims, no higher rating or effective date will be assigned.  
As such, there is no prejudice to the veteran.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the pertinent evidence includes the 
veteran's service medical records, Form DD 214, records from 
the Social Security Administration, numerous post-service 
medical records, including VA clinical and hospital records, 
a VA examination report dated in July 2004 and records from 
the Tennessee Department of Corrections, and statements from 
the veteran in support of his claim.  As a VA examination and 
other medical evidence is of record, the Board finds no 
further VA examination necessary in this case.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  In light of the foregoing, the Board is satisfied that 
all relevant facts have been adequately developed to the 
extent possible; no further assistance to the veteran 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

38 U.S.C.A. § 1151

Legal Criteria

Under the provisions of 38 U.S.C.A. § 1151 (West 2006), if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service-connected.  
See 38 C.F.R. §§ 3.361, 3.800(a) (2006).

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  A claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Applicable regulation provides that where it is determined 
that there is additional disability resulting from a disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  38 C.F.R. § 3.361 (2006).

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The provision of training and 
rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for 
which the services were provided.  Additional disability or 
death caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.

In essence, a claimed disability is a qualifying additional 
disability if such disability was not the result of the 
veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, and the proximate cause of the disability 
was due to either (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2006).

Factual Background

For background purposes, the veteran had a history of 
urolithiasis, recurrent kidney stones, since 1969.  The 
veteran was hospitalized on a number of occasions from 1975 
through 1979.  A July 1975 VA hospital summary report showed 
that the veteran underwent a left upper calyceal 
diverticulectomy and removal of a left stag-horn calculus, as 
well as a left upper pole segmental resection of the kidney. 

A March 1976 VA hospital summary report indicated complaints 
of right flank pain.  A cystourethroscopy and right 
retrograte pyelogram were performed.  Findings demonstrated a 
stone approximately 1/2 centimeter in size, free floating in 
the renal pelvis.  A right pyelolithotomy by a supra 12th rib 
incision was also performed.    

A December 1976 VA hospital summary report indicated that the 
veteran was admitted with complaints of right flank pain 
following the right pyelolithotomy performed in March 1976.  
An evaluation was performed and it was determined that 
differential spinal and neurosurgery consultation was not 
needed, although suggested.  A scar revision was performed.  
According to the report, the veteran tolerated the surgery 
well and had no postoperative difficulties.  

A March 1977 VA hospital summary report showed that the 
veteran was admitted with complaints of persistent right 
flank pain.  Neurological etiology for his pain could not be 
determined on evaluation.  The veteran was given a epidural 
block at L2-3 with only transient relief of pain.  

As indicated in a VA hospital summary report for July 1977, 
the veteran underwent a flank incision and excision of the 
11th and 12th ribs, and 12th intercostal nerve clippings, both 
of which appeared to have neuromas.  Pathology revealed 
skeletomuscle fascia from the right 11th intercostal space, 
and resected tip of the 12th rib.  

The veteran underwent further hospitalizations for right 
flank pain throughout 1978 and 1979.  Of significance, a May 
1979 VA hospital summary showed that the veteran underwent a 
rhizotomy of T10 and 11 on the right side.  Post-operation 
was noted as unremarkable, although the veteran complained of 
some increase in numbness and tingling at the periphery of 
the area of numbness.  

The Tennessee Department of Correction records showed 
complaints of right finger burning in a October 1989 clinical 
note.  The veteran was diagnosed with gangrene of the right 
middle fingertip due to Raynaud's phenomenon.  An amputation 
of the right distal phalanx of the right middle finger was 
performed in November 1989.  

Analysis

In his original 38 U.S.C.A. § 1151 claim, filed in November 
1998, the veteran asserted that his Raynaud's disease with 
amputation of the right middle finger was caused by negligent 
VA hospitalization, medical and surgical treatment.  In a 
later February 2001 statement from the veteran and his 
attorney, the veteran expressed his belief that his nerves 
were negligently clipped at the VA hospital in the summer of 
1976 during an operation involving the veteran's right side.  
Specifically, it was the veteran's understanding that three 
right side ribs had to be removed in order to access the 
kidney, which caused the nerve clipping.  According to the 
veteran, the main surgeon, who was unable to oversee the 
surgery, complained to the veteran about the performance of 
the surgeon who operated on the veteran.  The surgeon further 
told the veteran that the surgery was messed up, that his 
nerves had been negligently clipped, and that there was 
nothing else he could for the veteran.  The veteran also 
indicated that his nerves were again clipped in a May 1979 
spinal operation at a VA hospital.  The veteran and his 
representative also specifically noted additional surgeries 
performed at VA in June 1982, 1984, 1988, and the early 
1990s.  The veteran indicated that his condition was 
worsening, that he had lost one digit on his right hand, and 
both shoulder and arms hurt.     



In essence, then, the veteran is contending that the 
Raynaud's disease which led to the amputation of his right 
middle finger in 1989 constitutes qualifying additional 
disability resulting from earlier VA medical treatment 
performed in relation to the veteran's kidney problems.  
However, the competent evidence of record fails to 
demonstrate any causal relationship between the Raynaud's 
disease and associated complications and any VA treatment 
afforded to the veteran, as will be discussed below.

A July 2004 VA medical opinion addresses the etiology of the 
veteran's gangrene of the right hand, which necessitated 
amputation of the right middle finger in 1989.  
In that opinion, the VA physician discussed the veteran's 
history of treatment, specifically summarizing his surgical 
and hospital treatment in the late 1970s and the pertinent 
medical records from 1987 through 1990 from the Tennessee 
Department of Corrections.  The physician indicated that 
review of the Department of Corrections records showed that 
the veteran had at least 12 different diagnoses and/or 
opinions as to the etiology of the gangrene of his right hand 
and subsequent amputation of the right middle finger.  These 
diagnoses/opinions included Raynaud's syndrome, peripheral 
vascular disease and insufficiency, cervical nerve root 
compromise, thoracic outlet syndrome, and Berger's disease.   

According to the physician, the veteran more likely than not 
had Raynaud's phenomenon, which the physician opined was not 
secondary to any medical or surgical treatment administered 
by VA.  Based on his review of the medical evidence, it was 
opined that there was no relationship between the veteran's 
current and previous peripheral nerve problem in his right 
hand and the medical treatment administered by the VA during 
the period of 1976 through 1979.  

The Board finds the July 2004 opinion to be probative and 
supported by the record.  Contrary to the veteran's 
assertions that the surgical procedures clipped the veteran's 
nerves, causing Raynaud's disease with amputation of the 
right middle finger, the July 2004 physician found that the 
scar from removal of the kidney stone at the thoracic 11-12 
level in 1976, and subsequent surgical interventions to 
correct complications of the original incision, did not reach 
high enough up the thoracic spine to cause a neurological 
reason for the Raynaud's phenomenon in the right hand.  
Moreover, regardless of the cause of the Raynaud's 
phenomenon, which the physician was unable to determine, he 
opined that there was still no relationship between these 
causes and the medical treatment received during the period 
of 1976 through 1979.  

The physician's opinion is further supported by the extensive 
hospital records that detail treatment and evaluation of the 
veteran.  Despite the veteran's assertions that there was 
admission of negligence by a VA physician, the records fail 
to show that the care performed by VA personnel caused his 
Raynaud's phenomenon with amputation of the right middle 
finger.  As the veteran's Raynaud's phenomenon with 
amputation of the right middle finger is not shown to be 
caused by VA care, it can not then be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault as a result of VA care 
or the result of an event not reasonably foreseeable.

In support of his claim, the veteran submitted a medical 
statement dated in January 1978 from Douglas K. Hembree, M.D.  
Dr. Hembree noted the veteran's multiple abdominal procedures 
and chief complaints of pain on his right side.  As prior 
procedures failed to relieve the veteran's pain, Dr. Hembree 
stated that he wondered if there was some permanent blockage, 
perhaps clipping of the nerve.  

Upon review, Dr. Hembree's statement is of little probative 
value.  Dr. Hembree's statement that he "wondered" if there 
was some permanent blockage, "perhaps" clipping of the 
nerve, is speculative in nature.  Moreover, Dr. Hembree 
admitted that he was not in the position to make a 
recommendation on this basis.  In addition, Dr. Hembree's 
statement includes no etiological opinion linking VA care and 
the veteran's Raynaud's disease with amputation of the right 
middle finger.  In fact, the medical evidence is to the 
contrary.  The July 2004 VA physician indicated that the 
surgical procedures performed from 1976 through 1979 did not 
reach high enough up the thoracic spine to cause a 
neurological reason for the Raynaud's phenomenon in the right 
hand.  

The Board recognizes the statements from the veteran that, in 
his opinion, the Raynaud's disease with the amputation of the 
right middle finger was due to VA medical treatment from 1976 
through 1979; however, the Board does not find any evidence 
indicating that he is a medical professional, and as such, 
his opinion as to medical causation is of limited probative 
value.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based upon the above, the Board finds that the evidence of 
record does not show any VA fault in the treatment of the 
veteran which led to Raynaud's disease with the amputation of 
the right middle finger, through any failure to exercise the 
degree of care expected of a reasonable health care provider, 
or that an event not reasonably foreseeable caused the 
veteran's disability.  In view of this finding, the Board 
concludes that entitlement to disability compensation under 
the provisions of 38 U.S.C.A. § 1151 for the cause of 
Raynaud's disease with the amputation of the right middle 
finger is not established.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of- the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

							CONTINUED ON NEXT PAGE
  



ORDER

VA compensation benefits based under the provisions of 38 
U.S.C.A. § 1151 for Raynaud's disease with amputation of the 
right middle finger is denied.





____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


